DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16th, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed September 16th, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 9 that the applied references fail to disclose a processor configured to “switch an actuation state of the energy treatment instrument between a first mode for coagulating the blood vessel and a second mode for coagulating the blood vessel in accordance with a result of the comparison of the measured blood pressure and the blood pressure threshold” and “a processor configured to control output of the electrical energy from the energy output source based on a comparison result of the obtained blood pressure with a blood pressure threshold”, the Examiner respectfully disagrees on the grounds that this still does not specify the dynamic blood pressure detection system explained by Applicant in the Interview on September 9th, 2022, specifically the mechanism of how it determines blood pressure and how that differs from prior art that is capable of (directly/indirectly) measuring blood pressure and utilizing that to change an applied treatment. Both Chernov and Harper disclose considerations of a measured blood pressure (either measured directly or indirectly) in relation to a blood pressure threshold and different modes in relation to the measured blood pressure, which is detailed in the updated rejection, below. 
In regards to Applicant’s arguments on page 8 that dependent claims 2-8 and 11-15 are not obvious over the applied references by virtue of their dependency on independent claims 1 and 10. The Examiner respectfully disagrees on the grounds stated above for the independent claims, in which the rejections are updated and maintained and therefore the rejections for the dependent claims are also updated and maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chernov et al (U.S. Pub. No. 2012/0226272), herein referred to as “Chernov” in view of Harper et al. (U.S. Pub. No. 2011/0118736), herein referred to as “Harper”.
Regarding claim 1, Chernov discloses treatment system (100, Figs. 1, 2A & 2B) comprising: 
an energy treatment instrument (instrument 126) including a first grasping piece (jaw member 203), and a second grasping piece (jaw member 204) configured to grasp a blood vessel between the first grasping piece and the second grasping piece ([0043]: jaw members 203, 204 configured to grasp and compress tissue 101 and vessels 102); 
an energy output source (power supply 122) configured to: 
output electrical energy to be supplied to the energy treatment instrument ([0032]: power supply 122 supplies power to the energy output stage 124, which generates energy and provides the energy to the instrument 126), and 
supply the electrical energy to the energy treatment instrument so that treatment energy is applied to the blood vessel grasped between the first grasping piece and the second grasping piece ([0032]: The instrument 126, in turn, applies the generated energy to the tissue 101, which includes at least one vessel 102); 
a measurement detector configured to measure a blood pressure at a site related to the grasped blood vessel ([0046]: the system 100 includes a motion sensor configured to sense the change in distance between the jaw members 203, 204. This distance information may be used together with the response signal 104 to evaluate the level of blood circulation within a given volume of tissue 101; where the volume of tissue 101 includes blood vessels 102, the level of blood circulation is a blood pressure, and the site related is the grasped vessel); 
a storage medium configured to store a blood pressure threshold for comparison with the measured blood pressure ([0040]: the microprocessor 114 may determine the level of blood circulation based on the magnitude of the sensor signal or the response signal 104; [0041]: The response signal 104 may also identify the vessel type within the tissue 101; [0042]: In some embodiments, the system 100 may sample tissue parameters or properties for multiple cardiac cycles to more accurately determine the level of blood circulation; where if a microprocessor is identifying a blood vessel type based on the level of blood circulation, it contains stored information on various blood vessel types and their corresponding circulation levels such that the determined level of blood circulation can be matched/compared to the stored values to identify it); and 
a processor (microprocessor 114) configured to: 
control output of the electrical energy from the energy output source ([0033]: microprocessor 114 processes the sensor signals and generates control signals based on the processed sensor signals to control the power supply 122 and/or the energy output stage 124), based on a measurement result obtained by the measurement detector (where the processed sensor signals includes blood circulation/blood pressure data from the motion sensors), and 
Chernov discloses first and second modes where the second mode is different from the first ([0039]: The energy output stage 124 may generate a probing signal 109 that is the same as the electrosurgical energy applied to the tissue 101 to perform an electrosurgical procedure (e.g., vessel sealing). Alternatively, the energy output stage 124 may generate a probing signal 109 that has parameters that are different from the parameters of the electrosurgical energy applied to the tissue 101; where the microprocessor 114 controls the energy output stage 124 and the probing signal 109 with the same electrosurgical energy is a first mode and the probing signal with parameters that are different from the parameters of the electrosurgical energy applied to the tissue is a second mode; and vessel sealing is an equivalent to vessel coagulation), 
But Chernov fails to disclose wherein the processor is configured to switch an actuation state of the energy treatment instrument between a first mode for coagulating the blood vessel and a second mode for coagulating the blood vessel in accordance with a result of the comparison of the measured blood pressure and the blood pressure threshold, the second mode being different from the first mode.
However, Harper discloses an energy treatment instrument (endoscopic forceps 10, Figs. 1 & 3), an energy output instrument (generator 300), a measurement detector ([0026]: each of the jaw members include a sensing component, or electrode pair 114 and 124), a storage medium configured to store a blood pressure threshold for comparison with the measured blood pressure ([0030]: a computer chip (not shown) may be provided for storing data and communicating with the electrical circuitry 22 in order to determine the appropriate seal pressure, or seal pressure range, based upon the output from the sensing component 114. Specific data sets, e.g., the set of minimum seal pressures required for adequate sealing of vessels having varying cross-sectional diameters, may be used to convert the output cross-sectional diameter into a seal pressure); and 
a processor (processing component 21) configured to:
switch an actuation state of the energy treatment instrument ([0030]: configured to convert the output into a seal pressure, or seal pressure range, for adequately sealing tissue disposed between the jaw members 110 and 120; [0032]: the specific range of motion of handle 40 is determined by the seal pressure communicated to the regulating component 23 by the processing component 21) between a first mode for coagulating the blood vessel and a second mode for coagulating the blood vessel in accordance with a result of the comparison of the measured blood pressure and the blood pressure threshold, the second mode being different from the first mode ([0030]: Specific data sets, e.g., the set of minimum seal pressures required for adequate sealing of vessels having varying cross-sectional diameters, may be used to convert the output cross-sectional diameter into a seal pressure; [0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where the data set being used to determine the seal pressure (grasping force) is seen as in accordance with a result of the comparison of the measured blood pressure and the blood pressure threshold as blood vessel diameter and blood pressure are proportional to each other; where position “C” corresponds to the first mode with a first grasping force and position “D” corresponds to the second mode with a second grasping force and where positions/modes “C” & “D” are different from each other as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the processor of Chernov to the processor of Harper for the purpose of imparting the proper seal pressure to tissue disposed between the jaw members (Harper: [0031]). 
Regarding claim 6, Chernov discloses wherein the measurement section detector is configured to measure the blood pressure at the grasped blood vessel ([0046]: the system 100 includes a motion sensor configured to sense the change in distance between the jaw members 203, 204. This distance information may be used together with the response signal 104 to evaluate the level of blood circulation within a given volume of tissue 101; where the volume of tissue 101 includes blood vessels 102 and the level of blood circulation is a blood pressure) or another blood vessel related to the grasped blood vessel.
Regarding claim 7, Chernov discloses wherein:
the first grasping piece (jaw member 203) includes a first electrode (electrode 205), 
the second grasping piece (jaw member 204) includes a second electrode (electrode 206), and 
the energy output source is configured to: 
supply the output of electrical energy to the first electrode and the second electrode ([0043]: electrodes 205, 206 receive energy from the energy output stage 124), and 
pass a high-frequency current as the treatment energy through the blood vessel between the first grasping piece and the second grasping piece ([0043]: electrodes 205, 206 receive energy from the energy output stage 124 and apply it to the tissue 101 and vessels 102 to seal the tissue 101 and vessels 102; [0032]: energy output stage 124 generates RF energy and the instrument 126 applies the RF energy to the tissue 101; where RF is a high frequency current).  
Regarding claim 8, Chernov in view of Harper discloses wherein the processor (Harper: processing component 21) is configured to switch an actuation state of the energy treatment instrument ([0030]: configured to convert the output into a seal pressure, or seal pressure range, for adequately sealing tissue disposed between the jaw members 110 and 120; [0032]: the specific range of motion of handle 40 is determined by the seal pressure communicated to the regulating component 23 by the processing component 21) between the first mode, in which the blood vessel to be coagulated with the treatment energy is grasped with a first grasping force, and the second mode, in which the blood vessel to be coagulated with the treatment energy is grasped with a second grasping force that is different from the first grasping force ([0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where position “C” corresponds to the first mode and a first grasping force and position “D” corresponds to the second mode with a second grasping force that is different from the first grasping force/position “C”, as shown by the difference in the positions in Fig. 3).
Regarding claim 9, Chernov discloses a control device (power supply 122 Figs. 1, 2A & 2B) used with an energy treatment instrument (instrument 126, connected to 122 as shown in Fig. 1), the energy treatment instrument including a first grasping piece (jaw member 204), and a second grasping piece (jaw member 203) configured to open and close with respect to the first grasping piece so as to grasp a blood vessel between the first grasping piece and the second grasping piece ([0043]: configured to grasp and compress tissue 101 and vessels 102; see Figures 2A & 2B where jaw member 204 is fixed and jaw member 203 pivots in respect to jaw member 204 such that only jaw member 203 is capable of pivoting and jaw member 203 is therefore configured to open and close with respect to jaw member 204), the control device comprising: 
an energy output source (energy output stage124) configured to: 
output electrical energy that is to be supplied to the energy treatment instrument ([0032]: power supply 122 supplies power to the energy output stage 124, which generates energy and provides the energy to the instrument 126), and 
supply the electrical energy to the energy treatment instrument so that a treatment energy is applied to the blood vessel grasped between the first grasping piece and the second grasping piece ([0032]: The instrument 126, in turn, applies the generated energy to the tissue 101, which includes at least one vessel 102); and  
a processor (microprocessor 114) configured to: 
obtain a blood pressure at a site related to the grasped blood vessel ([0046]: the system 100 includes a motion sensor configured to sense the change in distance between the jaw members 203, 204. This distance information may be used together with the response signal 104 to evaluate the level of blood circulation within a given volume of tissue 101; where signal 104 is processed/sent to microprocessor 114, where the volume of tissue 101 includes blood vessels 102 and the level of blood circulation is a blood pressure and where the site related is the grasped vessel); 
control output of the electrical energy from the energy output source based on a comparison result of the obtained blood pressure with a blood pressure threshold stored or set in advance ([0033]: the microprocessor 114 may regulate the voltage or current output from the power supply 122 or the energy output stage 124 based on the processed sensor signals; [0040]: the microprocessor 114 may determine the level of blood circulation based on the magnitude of the sensor signal or the response signal 104; [0041]: The response signal 104 may also identify the vessel type within the tissue 101; where identifying a blood vessel based on the level of blood circulation is seen as a comparison result of the obtained blood pressure with a blood pressure threshold stored or set in advance); and 
but Chernov fails to disclose a processor configured to increase a grasping force of the blood vessel between the first grasping piece and the second grasping piece when the obtained blood pressure is greater than or equal to the blood pressure threshold in comparison to when the blood pressure is lower than the blood pressure threshold. 
	However, Harper discloses an energy treatment instrument (endoscopic forceps 10, Figs. 1 & 3) and a processor (processing component 21) configured to increase a grasping force of the blood vessel between the first grasping piece and the second grasping piece ([0030]: configured to convert the output into a seal pressure, or seal pressure range, for adequately sealing tissue disposed between the jaw members 110 and 120; [0032]: the specific range of motion of handle 40 is determined by the seal pressure communicated to the regulating component 23 by the processing component 21; [0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D."; where position “D” imparts an increased sealing pressure/grasping force than position “C”) when the obtained blood pressure is greater than or equal to the blood pressure threshold in comparison to when the blood pressure is lower than the blood pressure threshold ([0030]: Specific data sets, e.g., the set of minimum seal pressures required for adequate sealing of vessels having varying cross-sectional diameters, may be used to convert the output cross-sectional diameter into a seal pressure; [0038]: the minimum seal pressures required to adequately seal vessels having a given diameter shown in Table 1 and Table 2, above, may be input into the processing component 21. Thus, in operation, as jaw member 110 and 120 of forceps 10 are moved to the closed position with tissue grasped therebetween, regulating component 23 ensures that the minimum seal pressure is applied to tissue, thereby helping to ensure an effective seal; where blood pressure is proportional to blood vessel diameter (so measuring/obtaining the diameter is seen as obtaining the blood pressure) such that with each mm increase in Harper’s table 1, each millimeter increment is a threshold indicative of a need for an increased seal pressure/grasping force in comparison to a blood vessel of smaller diameter). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the processor of Chernov to the processor of Harper for the purpose of imparting the proper seal pressure to tissue disposed between the jaw members (Harper: [0031]).
Regarding claim 10, Chernov discloses a treatment method (Abstract: surgical system and corresponding method) comprising: 
grasping a treatment target between a first grasping piece and a second grasping piece by using an energy treatment instrument ([0044]: tissue 101 is first grasped between the jaw members 203, 204 of the energy-based instrument 126), the energy treatment instrument including the first grasping piece (jaw member 204), and the second grasping piece (jaw member 203) configured to open and close with respect to the first grasping piece (see Figures 2A & 2B where jaw member 204 is fixed and jaw member 203 pivots in respect to jaw member 204 such that only jaw member 203 is capable of pivoting and jaw member 203 is therefore configured to open and close with respect to jaw member 204); 
outputting electrical energy that is to be supplied to the energy treatment instrument ([0032]: power supply 122 supplies power to the energy output stage 124, which generates energy and provides the energy to the instrument 126) so that a treatment energy is applied to the treatment target grasped between the first grasping piece and the second grasping piece ([0032]: The instrument 126, in turn, applies the generated energy to the tissue 101, which includes at least one vessel 102); 
measuring a blood pressure at a site related to the grasped treatment target ([0046]: the system 100 includes a motion sensor configured to sense the change in distance between the jaw members 203, 204. This distance information may be used together with the response signal 104 to evaluate the level of blood circulation within a given volume of tissue 101; where the volume of tissue 101 includes blood vessels 102, the level of blood circulation is a blood pressure and the site related is the grasped vessel); and 
controlling output of the electrical energy based on a comparison result of the measured blood pressure with a blood pressure threshold stored or set in advance ([0033]: the microprocessor 114 may regulate the voltage or current output from the power supply 122 or the energy output stage 124 based on the processed sensor signals; [0040]: the microprocessor 114 may determine the level of blood circulation based on the magnitude of the sensor signal or the response signal 104; [0041]: The response signal 104 may also identify the vessel type within the tissue 101; where identifying a blood vessel based on the level of blood circulation is seen as a comparison result of the obtained blood pressure with a blood pressure threshold stored or set in advance), and 
Chernov discloses first and second modes where the second mode is different from the first ([0039]: The energy output stage 124 may generate a probing signal 109 that is the same as the electrosurgical energy applied to the tissue 101 to perform an electrosurgical procedure (e.g., vessel sealing). Alternatively, the energy output stage 124 may generate a probing signal 109 that has parameters that are different from the parameters of the electrosurgical energy applied to the tissue 101; where the microprocessor 114 controls the energy output stage 124 and the probing signal 109 with the same electrosurgical energy is a first mode and the probing signal with parameters that are different from the parameters of the electrosurgical energy applied to the tissue is a second mode; and vessel sealing is an equivalent to vessel coagulation), 
But Chernov fails to disclose thereby switching an actuation state of the energy treatment instrument between a first mode for coagulating the blood vessel and a second mode for coagulating the blood vessel, the second mode being different from the first mode.
However, Harper discloses a treatment method ([0033]: a method of sealing tissue) that includes thereby switching an actuation state of the energy treatment instrument between a first mode for coagulating the blood vessel and a second mode for coagulating the blood vessel, the second mode being different from the first mode ([0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where the regulating component operating to prevent movement behaves similarly to an actuation switch; where position “C” corresponds to the first mode with a first grasping force and position “D” corresponds to the second mode with a second grasping force and where positions/modes/forces “C” & “D” are different from each other as shown in Fig. 3). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the processor of Chernov to the processor of Harper for the purpose of imparting the proper seal pressure to tissue disposed between the jaw members (Harper: [0031]).
Regarding claim 11, Chernov in view of Harper discloses wherein: 
in the first mode, the blood vessel to be coagulated with the treatment energy is grasped with a first grasping force; and 
in the second mode, the blood vessel to be coagulated with the treatment energy is grasped with a second grasping force that is different from the first grasping force (Harper: [0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where position “C” corresponds to the first mode and a first grasping force and position “D” corresponds to the second mode with a second grasping force that is different from the first grasping force/position “C”, as shown by the difference in the positions in Fig. 3)  
Regarding claim 12, Chernov in view of Harper discloses wherein the second grasping force used in the second mode is larger than the first grasping force used in the first mode ([0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where position “D” corresponds to a larger grasping force shown by both the displacement of the handle in Fig. 3 and the fact that it requires a larger seal pressure, as described above), so that even when a blood vessel having a high blood pressure is to be sealed, the blood vessel can be adequately sealed using the treatment energy ([0031]: imparting the proper seal pressure to tissue disposed between the jaw member; [0023]: provide electrical energy to at least one of jaw members 110 and 120; where a vessel described as requiring a large seal pressure would have a larger diameter and therefore a higher blood pressure). 
Regarding claim 13, Chernov in view of Harper discloses wherein the second grasping force used in the second mode is larger than the first grasping force used in the first mode (Harper: [0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where position “D” corresponds to a larger grasping force shown by both the displacement of the handle in Fig. 3 and the fact that it requires a larger seal pressure, as described above) so that even when a blood vessel having a high blood pressure is to be sealed, the blood vessel can be adequately sealed using the treatment energy ([0031]: imparting the proper seal pressure to tissue disposed between the jaw member; [0023]: provide electrical energy to at least one of jaw members 110 and 120; where a vessel described as requiring a large seal pressure would have a larger diameter and therefore a higher blood pressure). 
Regarding claim 15, Chernov discloses first and second modes, wherein the first mode in which the treatment instrument outputs a first electrical power and the second mode, in which the treatment instrument outputs a second electrical power different from the first electric power ([0039]: The probing signal 109 may be acoustical signals, optical signals, RF signals … The energy output stage 124 may generate a probing signal 109 that is the same as the electrosurgical energy applied to the tissue 101 to perform an electrosurgical procedure (e.g., vessel sealing). Alternatively, the energy output stage 124 may generate a probing signal 109 that has parameters that are different from the parameters of the electrosurgical energy applied to the tissue 101; where the microprocessor 114 controls the energy output stage 124 and the probing signal 109 with the same electrosurgical energy is a first mode and the probing signal with parameters that are different from the parameters of the electrosurgical energy applied to the tissue is a second mode; and vessel sealing is an equivalent to vessel coagulation).  
But Chernov fails to disclose wherein the processor is configured to switch an actuation state of the energy treatment instrument between the first mode, in which the blood vessel is grasped with a first grasping force, and the second mode, in which the blood vessel is grasped with a second grasping force different from the first grasping force.
However, Harper discloses wherein the processor (processing component 21) is configured to switch an actuation state of the energy treatment instrument ([0030]: configured to convert the output into a seal pressure, or seal pressure range, for adequately sealing tissue disposed between the jaw members 110 and 120; [0032]: the specific range of motion of handle 40 is determined by the seal pressure communicated to the regulating component 23 by the processing component 21) between the first mode, in which the blood vessel is grasped with a first grasping force, and the second mode, in which the blood vessel is grasped with a second grasping force different from the first grasping force ([0031]: For example, if the determined seal pressure required to seal tissue disposed between jaw members 110 and 120 was relatively small, regulating component 23 would operate to prevent handle 40 from moving past position "C." However, if the determined seal pressure were larger, regulating component 23 would operate to allow handle 40 to be moveable to position "D." The movement of handle 40 to specific positions, e.g., position "C" or position "D," corresponds to a specific seal pressure imparted to tissue, since handle 40 and drive assembly (not shown) cooperate to impart movement of the jaw members 110 and 120 from the open to the closed position; where position “C” corresponds to the first mode and a first grasping force and position “D” corresponds to the second mode with a second grasping force that is different from the first grasping force/position “C”, as shown by the difference in the positions in Fig. 3). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the processor of Chernov to the processor of Harper for the purpose of imparting the proper seal pressure to tissue disposed between the jaw members (Harper: [0031]).

EXAMINER NOTE: 
For claims 2-5 where there are changes in energy output based on blood pressure, the interpretation will be based on the following grounds:
When blood vessels are occluded, pressure increases due to the increased resistance from the smaller diameter.
The threshold is interpreted as any blood pressure within the occlusion timeline (such that it is an elevated pressure above baseline/non-treated vessel) indicating that the blood vessel is partially occluded and where a processor makes a change to any parameter (energy output level, impedance, energy output time, etc.) or instances where the blood vessel would be near or at a fully occluded state (such as where the determination is made to stop treatment because it is deemed “completed”). 
With this, it will be understood that within any part of the process of occluding a blood vessel, a vessel will experience a lower blood pressure and a higher blood pressure where both are above a baseline/non-occluded pressure such that the lower pressure is higher than baseline but still lower than the higher pressure.

Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chernov in view of Harper as applied to claim 1 above, and further in view of McGreevy et al. (U.S. Pub. No. 2007/0066969), herein referred to as “McGreevy”.
Regarding claim 2, Chernov discusses a probing signal 109 is applied to a vessel and a response signal 104 is measured over time in ([0047]) and that the probing signal may be the same as the electrosurgical energy applied to the tissue (101) to perform an electrosurgical procedure (e.g., vessel sealing) and that the probing signal may have parameters that are different from the parameters of the electrosurgical energy applied to the tissue (101) in ([0039]), such that the two applications of energy have different energy amounts and/or application times, 
but Chernov fails to disclose wherein the processor is configured to: 
reduce the output of electrical energy, and 
increase a length of output time of the electrical energy when the blood pressure is greater than or equal to a blood pressure threshold to be greater than an output time of the electrical energy when the blood pressure is lower than the blood pressure threshold.  
However, McGreevy discloses wherein the processor is configured to reduce the output of electrical energy and increase a length of output time of the electrical energy (see Fig. 5 where phase 76 includes the reduction of the output of energy and an increase of output time) when the blood pressure is greater than or equal to a blood pressure threshold to be greater than a length of output time of the electrical energy when the blood pressure is lower than a blood pressure threshold (see Fig. 5 where current reduction phase 76 includes both a reduced output of electric energy and a longer output time in comparison to initial heating phase 68; [0046]: it is necessary to apply the additional energy (76) to the compressed opposite sidewall portions to create an adequate seal; wherein in this explanation, phase 68 would include a first (non-reduced/large) output of energy for initiating a partial/incomplete seal wherein the blood pressure would be lower in comparison to blood pressure during phase 76 since the occlusion process has only just started. As the occlusion continues within phase 76 (along with the reduced energy/increased output time), blood pressure increases as the blood flow is gradually blocked such that the treated vessel in phase 68 has a lower blood pressure than in phase 76 and the threshold is the transition point between the two levels of energy output). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the processor configuration of Chernov to the processor of McGreevy for the purpose of permitting the continued delivery of the additional electrical energy for a predetermined sufficient time to achieve effective tissue fusion before terminating delivery of electrical energy to the tissue (McGreevy: [0044]). 
Regarding claim 5, Chernov discusses applying a probing signal (109) in step 502 of Fig. 5, in which the flow chart ends with step 511 “End” following the “Determine a Tissue Parameter Based on the Level of Blood Circulation” in step 510, such that energy output is stopped after determining a blood pressure but Chernov fails to disclose wherein the processor is configured to continue to stop the output of the electrical energy when the blood pressure is greater than or equal to the blood pressure threshold.
However, McGreevy discloses wherein the processor is configured to continue to stop the output of the electrical energy when the blood pressure is greater than or equal to the blood pressure threshold ([0063]: When the determination at 224 is affirmative, indicating that the electrosurgical generator 42 has applied an adequate amount of electrical energy to the tissue for an effective seal, the sequence advances to 226, where the delivery of the electrosurgical energy is terminated. Under these circumstances, the switch contacts 99 of the relay 98 (FIG. 7) are opened, and the delivery of energy from the electrosurgical generator 42 is terminated, despite the fact that the control switch 44 (FIG. 1) may remain activated or closed). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the processor configuration of Chernov to the processor of McGreevy for the purpose of preventing too much energy from being applied to the tissue, which can result in denatured tissue and/or prevent it from fusing (McGreevy: [0004]).

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chernov in view of Harper as applied to claim 1 above, and further in view of Inagaki et al. (U.S. Pub. No. 2010/0042101), herein referred to as “Inagaki”.
Regarding claim 3, Chernov discusses that the probing signal may be the same as the electrosurgical energy applied to the tissue (101) to perform an electrosurgical procedure (e.g., vessel sealing) and that the probing signal may have parameters that are different from the parameters of the electrosurgical energy applied to the tissue (101) in ([0039]) such that there is a break between energy applications as the processor determines parameters of the tissue prior to the electrosurgical procedure and energy is therefore applied intermittently, 
but Chernov in view of Harper fails to disclose wherein, when the blood pressure is greater than or equal to the blood pressure threshold, the processor is configured to: 
stop the output of the electrical energy after the output of the electrical energy is started, and
resume the output of the electrical energy after suspending the output of the electrical energy such that the electrical energy is output intermittently for a plurality of times.
However, Inagaki discloses a treatment system (treatment apparatus 10) with an energy treatment apparatus (electrosurgical treatment device 12), an energy output source (energy source 14), a measurement detector (pressure sensor 120), and a processor (high-frequency output control portion 24), wherein, when the blood pressure is greater than or equal to the blood pressure threshold, the processor is configured to: 
stop the output of the electrical energy (S5, Fig. 5; [0027]: FIG. 5 is a schematic flow chart when treatment using high-frequency energy is provided to a living tissue by using the treatment apparatus according to the 1st-12th embodiments; [0073]: high-frequency output control portion 24 can control output of high-frequency power from the high-frequency output device 26 to the electro-surgical device 12; [0116]: high-frequency output control portion 24 stops output of high-frequency power from the high-frequency output device 26; where Inagaki's method includes the evaluation based on tissue impedance, which in blood vessels impedance is related to vessel diameter and therefore blood pressure such that the impedance and blood pressure values are proportional and in a partially occluded vessel, blood pressure/impedance within the vessel would be higher than it was earlier within the occlusion progress) after the output of the electrical energy is started (S1, Fig. 5), and
resume the output of the electrical energy after suspending the output of the electrical energy, such that the electrical energy is output intermittently for a plurality of times ([0125]: repeating step S1 to S12 (in Fig. 5); [0126]: repeating the flow chart shown in FIG. 5 as many times as the number set to the high-frequency output control portion 24). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the non-repeating steps of Chernov in view of Harper to the repetitions of Inagaki for the purpose of repeating the operation to enable living tissues to be denatured to be joined (anastomosed) in a desired state (Inagaki: [0242]; where anastomosis is a similar procedure where blood vessels are sealed/joined). 
Regarding claim 4, Chernov discloses detecting an impedance between the first grasping piece and the second grasping piece ([0044]: a probing signal 109 (e.g., an RF signal) is applied to the tissue 101 by the electrodes 205, 206 and a response signal 104 (e.g., tissue impedance) is measured) and that volume of blood within the given volume of tissue (101) may be measured by measuring the impedance of the tissue 101 in ([0045]) and Harper discloses utilizing impedance measurements, too ([0026]: the impedance across the (grasped) tissue can be measured and used to determine the cross-sectional diameter of the tissue; where vessel diameter is proportional to vessel blood pressure), but Chernov in view of Harper fails to disclose wherein the processor is configured to: 
detect an impedance between the first grasping piece and the second grasping piece; 
stop the output of the electrical energy in response to the impedance reaching or exceeding a first impedance threshold when the blood pressure is lower than the blood pressure threshold; and 
stop the output of the electrical energy in response to the impedance reaching or exceeding a second impedance threshold that is larger than the first impedance threshold, when the blood pressure is greater than or equal to the blood pressure threshold.
However, Inagaki discloses wherein the processor (energy source 14, which contains detection part 22, high-frequency output control portion 24, and high-frequency output device 26) is configured to: 
detect an impedance between the first grasping piece and the second grasping piece ([0073]: detection portion 22 detects electrical living information of living tissues held by a pair of holding portions 36, the value of impedance Z is calculated from the detected current value and voltage value to define the calculated impedance Z as living information); 
stop the output of the electrical energy (S5, Fig. 5; [0116]: high-frequency output control portion 24 stops output of high-frequency power from the high-frequency output device 26) in response to the impedance reaching or exceeding a first impedance threshold (S3, Fig. 5) when the blood pressure is lower than the blood pressure threshold (where in this flow chart, the blood pressure of treated tissue/vessels would gradually increase as the steps progress within the flow chart (gradually reaching the condition of joined/sealed/anastomosed tissue) such that at the step of the exceeding the first impedance the blood vessel would not yet be fully occluded, and therefore the blood pressure would be below a threshold where being below a blood pressure threshold is indicative of incomplete occlusion and a higher blood pressure would indicate a larger degree of occlusion); and 
stop the output of the electrical energy (S13/Stop in Fig. 5; [0125]: If the threshold becomes larger than the termination condition at step S12, output is automatically stopped ([0112]: control portion 24 outputs high-frequency power; where if the output is terminated, that step is dictated by the control portion)) in response to the impedance reaching or exceeding a second impedance threshold (S12, Fig. 5) that is larger than the first impedance threshold (where in Fig. 5 S12, the second impedance threshold, is defined as Impedance threshold > 2000Ω & S3, the first impedance threshold, is defined as Impedance> 1000Ω) when the blood pressure is greater than or equal to the blood pressure threshold (where as impedance increases, so does the level of coagulation and therefore occlusion, so as the impedance reaches its second threshold, the blood pressure would be greater than a threshold (a partial occlusion) indicating that a complete occlusion is close to being reached/had been reached).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the impedance detection and processing of Chernov in view of Harper to the impedance detection and processing of Inagaki for the purpose of detecting and indicating that moisture in the living tissues is being lost and drying is in progress (Inagaki: [0113]; where in the process of losing moisture/drying out is a factor of coagulation).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chernov in view of Harper as applied to claim 1 above, and further in view of Aldridge et al. (U.S. Pub. No. 2012/0022526), herein referred to as “Aldridge”.
Regarding claim 14, Chernov discloses wherein the measurement detector comprises measurement forceps (instrument 126) that are provided with a pair of grasping pieces (jaw members 203, 204), the measurement forceps being configured to grasp an artery between the grasping pieces so that blood pressure can be measured ([0046]: the system 100 includes a motion sensor configured to sense the change in distance between the jaw members 203, 204. This distance information may be used together with the response signal 104 to evaluate the level of blood circulation within a given volume of tissue 101; [0018]: the tissue type includes a vessel type, such as an artery; where the level of blood circulation is a blood pressure), but fails to disclose that the measurement forceps include a damper.
However, Aldridge discloses a treatment system (electrosurgical system 100, embodiments are non-limiting) with an energy treatment instrument (electrosurgical instrument 101), an energy output source (generator 145), a measurement detector (434; [0109]: sensor may be a pressure sensor), a processor (control unit 102), and measurement forceps (electrosurgical instrument 101) that are provided with a damper ([0014]: electrosurgical instrument may further comprise a damper positioned in the handle). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the measurement forceps of Chernov in view of Harper to include the damper of Aldridge for the purpose of using the damper to engage the trigger and oppose movement of the trigger form the first position to the second position (Aldridge: [0014]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chernov in view of Harper as applied to claim 1 above, and further in view of Latimer (U.S. Pub. No. 2015/0018816), herein referred to “Latimer”. 
Claim 16 is being interpreted based on the methods describing the Oscillometric method and Tonometry in paragraphs [0036]-[0038] and [0039], in particular [0039]: “In the example of FIG. 4, the measurement section 41 includes a pressure sensor 67 that is provided in one of the grasping pieces 15 and 16 (e.g., grasping piece 16) in the energy treatment instrument 2. In this example, an artery X1 is grasped between the grasping pieces 15 and 16 so that the blood pressure ρ of the grasped artery X1 can be measured by what is called tonometry. In particular, when the blood pressure ρ of the artery X1 between the grasping pieces 15 and 16 is to be measured, the grasping pieces 15 and 16 are closed, and the artery X1 is thereby grasped in a manner so that sites Q1 and Q2 pressed by the pieces 15 and 16 (i.e., sites in contact with the grasping pieces 15 and 16) in the outer surface of the artery X1 become flatter. By bringing a flat site (e.g., Q2) in the outer surface of the grasped artery X1 into contact with the pressure sensor 67, the blood pressure ρ of the grasped artery X1 is measured by using the pressure sensor 67.”, where prior art featuring a pressure sensor within the jaws will be considered as capable of measuring a blood pressure via tonometry. 
Regarding claim 16, Chernov discusses which vessels could be grasped ([0018]: the tissue type includes a vessel type, such as a bile vessel, a lymph vessel, a blood vessel, an artery, an arteriole, a capillary, a venule, or a vein) but Chernov in view of Harper fail to disclose wherein the measurement detector configured to measure the blood pressure by using oscillometric method or tonometry. 
However, Latimer discloses wherein the measurement detector configured to measure the blood pressure by using oscillometric method or tonometry ([0009]: One or both of the first and second electrodes includes one or more pressure sensors that are configured to communicate a pressure between the first and second jaw members to the microcontroller as the first and second jaw members grasp tissue; where this device utilizing pressure sensors within the jaws would be capable of measuring the blood pressure of a grasped vessel). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the measurement detector of Chernov in view of Harper to the one or more pressure sensors of Latimer for the purpose of communicating a pressure between the first and second jaw members to the microcontroller as the first and second jaw members grasp tissue (Latimer: Abstract). In this combination, utilizing Latimer’s pressure sensors in Chernov’s device would render it capable of measuring a blood pressure of an artery via tonometry according to the method described in the instant application’s Specification. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Worrell et al. (US 2017/0238991): utilizes pulse oximetry for blood pressure measurement of tissue grasped between the jaws, see [0627].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794